DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 08/19/2020. Claims 1-19 are pending and examined below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding claims 1, 10, 19, and claims dependent thereof, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to receiving and manipulating data without significantly more. 
The claims recite “A signal processing method/signal processing apparatus/a non-transitory computer readable medium have instructions that perform method steps comprising of: a heart rate sensor, sensing a physiological signal of a wearer; a storage unit, comprising a plurality of code segments; and a processor, coupled to the heart rate sensor and the storage unit, wherein the processor executes the plurality of code segments to: receive the physiological signal from the heart rate sensor; take out a plurality of segment signals based on a time series from the physiological signal; determine each of the plurality of segment signals as a desirable signal or an undesirable signal to calculate peak values of the plurality of segment signals determined as the desirable signals; in response to the ith segment signal is determined as the undesirable signal, determine whether the (i−2)th segment signal and the (i+2)th segment signal are the desirable signals; under the condition of determining that both of the (i−2)th segment signal and the (i+2)th segment signal are the desirable signals, reserve the ith segment signal determined as the undesirable signal to calculate a representative peak value of the ith segment signal; and calculate a plurality of instant heart rates based on the segment signals determined as the desirable signals and the reserved segment signals determined as the undesirable signals.”

This falls into a mental process grouping of abstract ideas. These limitations are capable of being performed mentally by looking at measurements and making mental assessments thereafter. 
The step of receiving physiological signals from a heart rate sensor is insignificant extra-solution activity (mere data gathering).
The step of determining each of the plurality of segment signals as a desirable signal or an undesirable signal to calculate peak values of the plurality of segment signals determined as the desirable signals is a mental process that can be performed in a human mind. 
The step of in response to the ith segment signal is determined as the undesirable signal, determining whether the (i−2)th segment signal and the (i+2)th segment signal are the desirable signals is a mental process that can be performed in a human mind.
The step of under the condition of determining that both of the (i−2)th segment signal and the (i+2)th segment signal are the desirable signals, reserving the ith segment signal to calculate a representative peak value of the ith segment signal is a mental process that can be performed in a human mind.
The step of calculating a plurality of instant heart rates based on the segment signals determined as the desirable signals and the reserved segment signals determined as the undesirable signals is a calculation that can be performed in the mind or with the aid of pen and paper by a skilled clinician.
Additionally the judicial exception is not integrated into a practical application because the additional element of a processor and memory for performing the steps is, at its broadest reasonable interpretation, a generic computer structure for performing the generic computer function of data processing, which does not qualify as an integration of the abstract idea into a practical application. Likewise, the inclusion of a heart rate sensor to gather heart rate data is merely insignificant, extra-solution activity in the form of mere data gathering, which also does not qualify as an integration of the abstract idea into a practical application.
Finally, the claims analyzed as a whole do not provides any element, or combination of elements, sufficient to amount to significantly more than the mental process as only a generic processor, a generic memory, and generic heart rate sensor for sensing a heart rate data are claimed. As noted previously, the addition of a generic computer structure for performing the generic computer function of data processing and the inclusion of a generic sensor for measuring heart rate data (merely insignificant, extra-solution activity in the form of mere data gathering), do not qualify as significantly more than the abstract idea itself. Additionally, the claimed sensors are well-understood, routine and conventional activity and thus do not amount to significantly more than the abstract idea itself.
The following examples clearly show that heart rate sensors for sensing motion is well understood, routine and conventional activity: US 8945017 B2, US 9044150 B2, US 10568525 B1, and US 10874348 B1, 
Dependent claims 2-8, 10-18 also fails to add something more to the abstract independent claims as they merely further limit the abstract idea. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 17, and claims dependent thereof, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 8 and 17, the claim recites “determining each of the plurality of segment signals as the desirable signal or the undesirable signal by using a dynamic time warping algorithm”. However, the claims and Specification fail recite sufficient details as to how this is to be accomplished, but rather simply recite the intended results. Further though Applicant recites the use of machine learning to accomplish the blood glucose measurement, no particular steps are discussed in the Specification as to how the machine learning works or a specific algorithm. As such claims 8 and 17, and claims dependent thereof, fail to meet the 35 USC 112(a) written description requirement. (See MPEP 2161.01). 
Specifically, MPEP 2161.01 states “original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. “


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9-11 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20200155018 A1 (cited in IDS dated 03/11/2021; hereinafter referred to as “Igami”).
Regarding claims 1, 10, and 19, Igami, a heart rate processing apparatus device, teaches a signal processing method, apparatus, and a non-transitory computer readable medium have instructions that perform a method steps comprising:
a heart rate sensor, sensing a physiological signal of a wearer (10; paragraphs [0059]-[0060]; Figure 2, 6);
a storage unit, comprising a plurality of code segments (150; paragraph [0065],[0079] Figure 2); and
a processor, coupled to the heart rate sensor and the storage unit (130; paragraph [0065], [0077]; Figure 2), wherein the processor executes the plurality of code segments to:
receive the physiological signal from the heart rate sensor (paragraphs [0068]-[0072]);
take out a plurality of segment signals based on a time series from the physiological signal (paragraphs [0104]-[0107]);
determine each of the plurality of segment signals as a desirable signal or an undesirable signal to calculate peak values of the plurality of segment signals determined as the desirable signals (determines segments are that are normal (desirable) and abnormal (undesirable); paragraphs [0104]-[0107]; [0134]-[0143]);
in response to the ith (pn+2; paragraphs [0105]-[0126]) segment signal is determined as the undesirable signal, determine whether the (i−2)th segment signal (pn; paragraphs [0105]-[0126]) and the (i+2)th segment signal (pn+4; paragraphs [0105]-[0126]) are the desirable signals (paragraphs [0105]-[0126]);
under the condition of determining that both of the (i−2)th segment signal and the (i+2)th segment signal are the desirable signals, reserve the ith segment signal determined as the undesirable signal to calculate a representative peak value of the ith segment signal (paragraphs [0105]-[0126]); and
calculate a plurality of instant heart rates based on the segment signals determined as the desirable signals and the reserved segment signals determined as the undesirable signals (paragraphs [0104]-[0107]).
Regarding claims 2 and 11, Igami teaches wherein the step of reserving the ith segment signal to calculate the representative peak value of the ith segment signal under the condition of determining that both of the (i−2)th segment signal and the (i+2)th segment signal are the desirable signals comprises:
determining a change trend of the ith segment signal based on a first peak value of the (i−2)th segment signal and a second peak value of the (i+2)th segment signal (paragraphs [0134]-[0151]); and
obtaining the representative peak value of the ith segment signal by using a calculation manner corresponding to the change trend (paragraphs [0134]-[0151).
Regarding claims 9 and 18, Igrami teaches further comprising:
after obtaining the representative peak value of the ith segment signal, obtaining a comparison value based on an average value of a first peak value of the (i−2)th segment signal and a second peak value of the (i+2)th segment signal (paragraphs [0103]-[0108]);
determining whether the representative peak value is greater than the comparison value (paragraphs [0103]-[0108]);
in response to the representative peak value is greater than the comparison value, determining that the ith segment signal is unreliable, and discarding the ith segment signal (paragraphs [0103]-[0108]); and
in response to the representative peak value is less than or equal to the comparison value, determining that the ith segment signal is reliable, and reserving the ith segment signal (paragraphs [0103]-[0108]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igami as applied to claim 1 and 9 above, and further in view of US 10874348 B1 (hereinafter referred to as “Han”).
Regarding claims 7 and 16, Igrami teaches wherein after the step of determining whether the (i−2)th segment signal and the (i+2)th segment signal are the desirable signals in response to the ith segment signal is determined as the undesirable signal, but does not explicitly teach  the method further comprises:
under the condition of determining that at least one of the (i−2)th segment signal and the (i+2)th segment signal is the undesirable signal, discarding the ith segment signal determined as the undesirable signal.
However, Han teaches when determining a signal is undesirable, discarding the signal determined as undesirable (column 4, lines 40-55). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Igrami, to discarding undesirable signals, as taught by Han, because doing so eliminates corrupted data when determining a heart rate.


Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igami as applied to claim 1 and 9 above, and further in view of US 20170273632 A1 (hereinafter referred to as “Ukil”).
Regarding claims 8 and 17, Igrami does not explicitly teach wherein the step of determining each of the plurality of segment signals as the desirable signal or the undesirable signal comprises:
determining each of the plurality of segment signals as the desirable signal or the undesirable signal by using a dynamic time warping algorithm.
However, Ukil, a method and system for removing corruption in PPG signals, teaches determining each of the plurality of segment signals as the desirable signal or the undesirable signal by using a dynamic time warping algorithm (paragraphs [0038], [0047]-[0048]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Igrami, to use a dynamic time warping algorithm, because doing so identifies intricate corruptions in PPG data (paragraph [0038]; as taught by Ukil).



Conclusion
	
Claims 3 and 12 are rejected under 35 USC 101. However, the prior art fails to teach or suggest the limitations of “wherein before the step of determining the change trend of the ith segment signal, the method further comprises: calculating an absolute value of a difference between the first peak value and the second peak value; steps of determining the change trend of the ith segment signal comprise:comparing the absolute value of the difference with a threshold value; in response to the absolute value of the difference is less than or equal to the threshold value, determining that the change trend of the ith segment signal is a stable state; in response to the absolute value of the difference is greater than the threshold value and the first peak value is less than the second peak value, determining that the change trend of the ith segment signal is a continuous increase state; and in response to the absolute value of the difference is greater than the threshold value and the first peak value is greater than the second peak value, determining that the change trend of the ith segment signal is a continuous decrease state”.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792